DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant previously filed claims 1-20. Claims 2, 3, 7, 8, 12, 13, 17, and 18 have been cancelled. Claims 1, 4, 6, 9, 11, 14, 16 and 19 have been amended. Accordingly, claims 1, 4-6, 9-11, 14-16, and 19-20 are pending in the current application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/15/2022, with respect to Claims 1, 6, 11, and 16 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, 9-11, 14-16, and 19-20 has been withdrawn. 
Allowable Subject Matter
Claim 1, 4-6, 9-11, 14-16, and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: Krueger teaches a display apparatus with a camera and 3d display, where the processor recognizes a photo to determine a sight direction, recognizes an eye image, and recognizes the sight direction based on information about the cornea.
Mashitani et al. teaches rendering in 3D within a field of view and in 2D outside of the field of view.
No prior art of record is explicitly deemed to teach “using at least the corneal diameter, the left corneal distance, and the right corneal distance to obtain the sight direction of the person”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483